LOTTINGER, Judge.
This is a suit for property damages resulting from an automobile accident. This suit was consolidated for trial with a companion suit entitled “Gustave Adams and Mrs. Laurencia Pitre Adams vs. Veneral and The Pacific Indemnity Company”, although separate judgments were rendered in each suit by the Lower Court.
This Court has considered these two suits together in our opinion which has this day been handed down in the companion suit.
Therefore, for the reasons this day handed down in Adams v. Dantin, La.App., 107 So.2d 809 the judgment of the lower court is affirmed, all costs of this appeal to be paid by defendants.
Judgment affirmed.